ORDER
KEITH, Chief Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED .that the petition of Bruce George Simon for further review of the decision of the Court of Appeals, 485 N.W.2d 719, be, and the same is, granted for the limited purpose of holding that, contrary to the decision of the court of appeals, petitioner is entitled to have the trial court vacate one of the two consecutive stayed terms of one year each; in our view, the two offenses, gross misdemeanor DWI and gross misdemeanor refusal to submit to testing, arose from a single behavioral incident and therefore under Minn. Stat. § 609.035 petitioner may be sentenced for only one of the two offenses.